               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


In re:                          )
                                )
DENNIS RICHMOND,                )
                                )
               Debtor,          )
                                )
________________________________)
                                )
DFWMM HOLDINGS LLC,             )
                                )
               Appellant,       )
                                )
     v.                         )               1:19CV667
                                )
DENNIS RICHMOND,                )
                                )
               Appellee.        )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This case is before the court on Appellant DFWMM Holdings

LLC’s (“DFWMM”) appeal from the June 21, 2019 Order of the

United States Bankruptcy Court for the Middle District of North

Carolina (the “Bankruptcy Court”). That order dismissed

Appellant’s claims for nondischargeability of Debtor-Appellee

Dennis Richmond’s (the “Debtor”) prior court judgments and held

that Appellant did not have standing as an assignee of a

creditor to bring an adversary proceeding against Debtor. (Doc.

5-3.) Debtor did not file a responsive brief.
     The court dispenses with oral argument because the

materials before it adequately present the facts and legal

contentions, and argument would not aid the decisional process.

Accordingly, this matter is ripe for ruling. The court exercises

jurisdiction pursuant to 28 U.S.C. § 158(a)(1).

     For the reasons contained herein, the court will affirm the

Bankruptcy Court with one exception, that is, to remand the case

for additional findings as to any advice of counsel.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     A.   Parties

     DFWMM Holdings LLC, is a limited liability company

organized under the laws of North Carolina and doing business

there as well. (Bankruptcy Record on Appeal (Doc. 5) Ex. 3,

Complaint Seeking Determination of Dischargeability of Judgment

Debts (“DFWMM’s Compl.”) (Doc. 5-3) ¶ 1.)

     Debtor Dennis Richmond is an individual debtor in Alamance

County, North Carolina. (Bankruptcy Record on Appeal (Doc. 5)

Ex. 4, Voluntary Petition (Doc. 5-4) at 1–2.) 1




     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.


                              – 2 –
     B.   DFWMM’s Judgments

     A brief review of the proceedings related to the judgments

at issue is appropriate here.

          1.   The 2014 Judgment

     In a previous case, the Estate of Flora Jones (the

“Estate”), Appellant’s predecessor in interest, filed suit in

North Carolina Superior Court against Debtor’s wife for

constructive fraud and waste, receiving a judgment for $176,061

in addition to $55,000 in punitive damages. (Doc. 5-10 at 15–

17.) This judgment was awarded to the ancillary administratrix

(the “Administratrix”) of the Estate. (Id. at 15, 17.) In 2013,

the Administratrix, on behalf of the Estate, filed suit in North

Carolina Superior Court against Debtor, alleging Debtor’s wife

fraudulently transferred $46,850 to Debtor, which the Estate

only learned about through discovery in the previous action.

(DFWMM’s Compl. (Doc. 5-3) ¶ 8; Bankruptcy Record on Appeal

(Doc. 5) Ex. 1, Bankruptcy Court Memorandum Opinion (“Mem. Op.”)

(Doc. 5-1) at 4.) Debtor apparently refused to comply with

discovery orders, resulting in the North Carolina Superior Court

striking his pleadings. (Doc. 5-10 at 41, 43–44.) On July 18,

2014, the North Carolina Superior Court “deemed all of

[Appellant’s] allegations admitted and entered judgment [(the



                                – 3 –
“2014 Judgment”)] in favor of [Appellant’s] predecessor in

interest against [Appellee] for $46,850 plus costs and interest

for [Appellee’s] ‘fraudulent transfers,’” which apparently

remains unsatisfied. (DFWMM’s Compl. (Doc. 5-3) ¶ 9; see also

Doc. 5-10 at 46–47.)

     On October 27, 2014, Debtor “executed a promissory note and

settlement agreement [(the “2014 Settlement Agreement”)] for

$157,334.00 secured by all of his personal and real property in

favor of [Appellant].” (DFWMM’s Compl. (Doc. 5-3) ¶ 10; Doc. 6-3

at 20.) Under the 2014 Settlement Agreement, Debtor and his

spouse agreed to execute a promissory note and a security

agreement with DFWMM. (DFWMM’s Compl. (Doc. 5-3) ¶ 10; Mem. Op.

(Doc. 5-1) at 4.) Debtor, however, defaulted on his obligations

to pay the promissory note, and the promissory note was reduced

to a judgment in July 2017. (DFWMM’s Compl. (Doc. 5-3) ¶ 11;

Doc. 5-8 at 2, 6–7.)

          2.   The 2017 Judgment

     “The Court awarded the [Appellant] judgment for

$152,324.41, attorney’s fees of $22,848.66 plus costs and

interest [(the “2017 Judgment”)]. The Court also ordered that

the security agreement be enforced.” (DFWMM’s Compl. (Doc. 5-3)




                              – 4 –
¶ 11; see also Doc. 5-8 at 6.) This judgment also remains

unsatisfied. (DFWMM’s Compl. (Doc. 5-3) ¶ 11.)

     C.    Debtor’s Bankruptcy Filing

     In December 2017, Debtor filed a voluntary petition for

relief under Chapter 7 of Title 11 of the United States

Bankruptcy Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy

Code”). (DFWMM’s Compl. (Doc. 5-3) ¶ 5; Voluntary Petition (Doc.

5-4).)

     Appellant brought an adversary proceeding in the bankruptcy

action, raising two counts in its Complaint: (1) The 2014 and

2017 Judgments were nondischargeable under 11 U.S.C. § 523(a)(2)

and (a)(6); and (2) an objection to discharge of Appellee’s

bankruptcy filing under Fed. R. Bankr. P. 7001(2) alleging

Appellee failed to disclose assets and liabilities to the

Bankruptcy Court. (DFWMM’s Compl. (Doc. 5-3) ¶¶ 15–29.)

The Bankruptcy Court held a hearing on Appellant’s adversary

proceeding complaint on May 16, 2019. (Mem. Op. (Doc. 5-1) at 1;

Doc. 7.)

     The Bankruptcy Court concluded that Appellant lacked

standing to object to the discharge of the 2014 Judgment but

found Appellant did have standing to contest the discharge of

the 2017 Judgment. (Mem. Op. (Doc. 5-1) at 9–10.) The Bankruptcy



                               – 5 –
Court then held that the 2017 Judgment was dischargeable. (Id.

at 11–12.) The Bankruptcy Court also denied Appellant’s motion

to deny Debtor’s discharge under § 727(a)(4), finding Appellant

failed to establish that Debtor “in fact made any misstatements

or omissions on his petition with fraudulent intent.” (Id. at

15–16.)

      Appellant filed the present appeal on July 8, 2019. (Doc.

1.) Appellant argues that the Bankruptcy Court erred in

concluding it did not have standing to contest the 2014

Judgment, that collateral estoppel did not apply to the 2014

Judgment thus allowing the 2017 Judgment to be discharged, and

that Debtor had shown the affirmative defense of reliance on

counsel when debtor failed to plead or argue that defense.

II.   STANDARD OF REVIEW

      On appeal from the Bankruptcy Court, this court functions

as an appellate court and reviews the Bankruptcy Court’s

findings of fact for clear error and conclusions of law de novo.

In re Merry-Go-Round Enters., Inc., 400 F.3d 219, 224 (4th Cir.

2005). A finding of fact is clearly erroneous if a court

reviewing it, considering all of the evidence, “is left with the

definite and firm conviction that a mistake has been committed.”




                               – 6 –
Anderson v. Bessemer City, 470 U.S. 564, 573 (1985); accord In

re Mosko, 515 F.3d 319, 324 (4th Cir. 2008).

          If the district court's account of the evidence
     is plausible in light of the record viewed in its
     entirety, the court of appeals may not reverse it even
     though convinced that had it been sitting as the trier
     of fact, it would have weighed the evidence
     differently. Where there are two permissible views of
     the evidence, the factfinder's choice between them
     cannot be clearly erroneous.

Anderson, 470 U.S. at 574–75. Mixed questions of law and fact

are reviewed de novo. In re Litton, 330 F.3d 636, 642 (4th Cir.

2003).

III. ANALYSIS

     The court will address each of Appellant’s arguments in

turn.

     A.   Standing

     Appellant appeals the Bankruptcy Court’s ruling that

Appellant did not have standing to challenge the

nondischargeability of the 2014 Judgment. Appellant argues that

“the fact that [Appellant] was the assignee of the debt was

admitted by the Defendant-Appellee and undisputed.” (Appellant’s

Brief (“Appellant Br.”) (Doc. 10) at 17.) Appellant contends

that this was an “undisputed fact and therefore a judicial

admission.” (Id. at 18.)




                              – 7 –
      The Bankruptcy Court instead found that:

      [t]he only evidence before the Court with respect to
      DFWMM’s involvement with the Debtor is that DFWMM was
      included as a third-party beneficiary under the [2014]
      Settlement Agreement between the Debtor, his spouse,
      and the Administratrix. The [2014] Settlement
      Agreement makes no reference to DFWMM as the
      Administratrix’s assignee for purposes of the
      Underlying Judgments, and DFWMM presented no evidence
      at trial as to any assignments from the
      Administratrix.

(Mem. Op. (Doc. 5-1) at 8 (footnotes omitted).) The Bankruptcy

Court found that Appellant failed to establish that it was the

Administratrix’s assignee of the 2014 Judgment and thus

concluded that Appellant failed to establish standing with

respect to the nondischargeability of the 2014 Judgment. (Id. at

9.)

      Appellant claims it did prove it is the assignee of the

2014 Judgment. (DFWMM’s Compl. (Doc. 5-3) ¶ 2.) It points to

Debtor’s Answer to Appellant’s Complaint in the adversarial

proceeding below, which admitted that DFWMM was the assignee of

the judgment in the 2014 Judgment. (Appellant Br. (Doc. 10) at

15; Doc. 5-5 ¶ 2.) Appellant alleges that this is a binding

judicial admission. (Appellant Br. (Doc. 10) at 18.)

      Appellant has not challenged the Bankruptcy Court’s finding

that the nondischargeability of the 2014 Judgment is reviewed

under 11 U.S.C. § 523 or the Bankruptcy Court’s finding that it


                               – 8 –
must first determine standing. Instead, Appellant’s sole

challenge is to the finding that it failed, factually, to

establish standing. (Id. at 16–17.)

     Appellant clearly bases standing on a claim arising under

the 2014 Judgment and its status as assignee. Thus, Appellant

was required to prove that it was the assignee of the 2014

Judgment pursuant to a valid assignment. Under North Carolina

law, “[a] valid assignment must designate the assignor, the

assignee, and the thing assigned.” Erichsen v. RBC Capital

Markets, LLC, 883 F. Supp. 2d 562, 570 (E.D.N.C. 2012) (internal

quotation marks omitted) (citing Morton v. Thornton, 259 N.C.

697, 699, 131 S.E.2d 378, 380 (1963)). An assignment need not be

in writing. See In re Napoleon, 551 B.R. 200, 204 (Bankr.

E.D.N.C. 2016); In re Helms, 467 B.R. 374, 388 (Bankr. W.D.N.C.

2012).

     The court thus must determine whether the Bankruptcy Court

erroneously concluded that Appellant failed to establish that it

was the Administratrix’s assignee of the 2014 Judgment.

          1.   Sufficiency of Evidence

     The Bankruptcy Court observed that “[t]he only evidence

before the Court with respect to DFWMM’s involvement with the

Debtor is that DFWMM was included as a third-party beneficiary



                              – 9 –
under the Settlement Agreement between the Debtor, his spouse,

and the Administratrix,” that the “Settlement Agreement makes no

reference to DFWMM as the Administratrix’s assignee for purposes

of the Underlying Judgments, and DFWMM presented no evidence at

trial as to any assignments from the Administratrix.” (Mem. Op.

(Doc. 5-1) at 8 (footnotes omitted).) Appellant argues that

Debtor’s pleadings admitting that Appellant was the assignee of

the judgment in the 2014 Judgment is evidence contrary to the

Bankruptcy Court’s findings, making those findings erroneous,

and Appellant was the assignee of that Judgment.

     The court, however, finds the admission insufficient to

demonstrate that Appellant was the assignee of the

Administratrix, that is, “the assignor.” Appellant alleged and

Debtor admitted the following:

     DFWMM is a creditor in the above-captioned bankruptcy
     case having an interest in two Judgments entered
     against Debtor in that North Carolina Wake County
     state court actions numbered 17 CVS 165 and 13 CVS
     1321. DFWMM was the named plaintiff in 17 CVS 165 and
     the assignee of the judgment in 13 CVS 1321.

(DFWMM’s Compl. (Doc. 5-3) ¶ 2; Doc. 5-5 ¶ 2.) To establish a

valid assignment, as required to find standing, Appellant was

required to identify the assignor in addition to the assignee

and the subject of the assignment. See Erichsen, 883 F. Supp. 2d

at 570. At most, Debtor’s admission identifies the assignee and


                             – 10 –
the thing assigned; the assignor is not identified. The

Bankruptcy Court found that Appellant “presented no evidence at

trial as to any assignments from the Administratrix.” (Mem. Op.

(Doc. 5-1) at 8.) In the absence of any evidence to permit a

finding that the Administratrix or some other authorized party

was the assignor, the Bankruptcy Court did not err in finding

Appellant failed to submit sufficient evidence to prove that the

Administratrix properly assigned Appellant the 2014 Judgment.

The court finds that Appellant has pointed to no evidence in the

record before the Bankruptcy Court sufficient to prove a valid

assignment from the Administratrix of the 2014 Judgment. The

court therefore concludes that the Bankruptcy Court did not

commit error in finding that Appellant failed to prove the

existence of a valid assignment of the 2014 Judgment and thus

was not a real party in interest with standing to challenge the

dischargeability of the 2014 Judgment.

          2.   Waiver of Argument on Appeal

     The court also notes that relevant documents were

considered, without objection, by the Bankruptcy Court during

trial. (See Mem. Op. (Doc. 5-1) at 8 nn.8-9.) But neither the

pretrial disclosures nor the record indicates Appellant relied

upon or introduced Debtor’s admission as evidence to support a



                             – 11 –
finding of a valid assignment. Thus, not only is the admission

itself insufficient, but Appellant also does not cite any

portion of the record tending to show that it raised this issue

in the Bankruptcy Court, and this court’s review of the record

reveals no reference to this issue by Appellant in the case

below. The Bankruptcy Court does not address it in its

memorandum opinion; indeed, the Bankruptcy Court noted that

“DFWMM presented no evidence at trial as to any assignments from

the Administratrix.” (Id. at 8.) It does not appear that the

issue of standing was addressed by either evidence or argument

presented by Appellant during the trial before the Bankruptcy

Court, nor does it appear Appellant presented the admission, or

this argument, to the Bankruptcy Court during trial. (See

Appellant Br. (Doc. 10) at 17.) This court is convinced that

Appellant is raising this issue for the first time on appeal.

     The “settled rule is simple: ‘[a]bsent exceptional

circumstances, . . . [the court] do[es] not consider issues

raised for the first time on appeal.’” In re Under Seal, 749

F.3d 276, 285 (4th Cir. 2014) (some alterations in original)

(quoting Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235,

242 (4th Cir. 2009)); see Rentokil, Inc.-Tropical Plant Servs.

v. Creative Plantscapes, Inc., No. 98-2524, 1999 WL 1092641, at



                             – 12 –
*3–4 (4th Cir. 1999) (unpublished) (per curiam) (“[Appellant]

never characterized [Appellees'] statement as a judicial

admission in district court, and that court did not treat the

statement as such. Accordingly, [Appellant] has waived this

argument because it did not raise it below.”); In re Paschall,

408 B.R. 79, 87 (E.D. Va. 2009) (“District courts will not

review issues raised for the first time on appeal except under

exceptional circumstances.”). The court therefore finds

Appellant waived this argument. Even if Appellant has not waived

this argument, Appellant has failed to show that the Bankruptcy

Court’s finding that no evidence was presented that the

Administratrix executed a valid assignment was erroneous. The

court will affirm the Bankruptcy Court’s ruling on this issue.

     B.   Collateral Estoppel and the 2014 Judgment

     The Bankruptcy Court held that Appellant did not have

standing to challenge the dischargeability of the 2014 Judgment,

but that Appellant did have standing to challenge the 2017

Judgment, due to Appellant’s status as a party to that Judgment.

(Mem. Op. (Doc. 5-1) at 9.) In determining whether the 2017

Judgment was dischargeable, the Bankruptcy Court “look[ed]

behind the judgment to determine whether the [2014 Settlement]

agreement giving rise to it settled any earlier claims for debts



                             – 13 –
which may not be discharged in this proceeding.” (Id. at 10.)

Because the 2014 Settlement Agreement arose out of the 2014

Judgment, the Bankruptcy Court analyzed the 2014 Judgment to

determine whether the Bankruptcy Court should give the 2014

Judgment preclusive effect under collateral estoppel. (Id. at

10–12.) The Bankruptcy Court found that “[s]ince the 2014

Judgment was a default judgment, entered as a discovery

sanction, it has no collateral estoppel effect in this

proceeding,” and concluded that the debt of the 2017 Judgment

attributable to the 2014 Judgment could be discharged. (Id. at

12.)

       Appellant, however, argues that the Bankruptcy Court should

have given the 2014 Judgment preclusive effect under collateral

estoppel using the “Semtek International Principle.” (Appellant

Br. (Doc. 10) at 24–27.) Appellant asserts that the Supreme

Court in Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S.

497, 509 (2001), “stated in Semtek International that federal

reference to a state law's collateral estoppel law should not

occur when state law is incompatible with federal interests,

with the Court specifically citing as a federal interest the

preclusive effect of a federal court's dismissal for willful

violation of discovery orders.” (Appellant Br. (Doc. 10) at 25.)



                               – 14 –
     Appellant contends that Debtor “substantially participated”

in the 2014 Judgment litigation, pointing to Debtor’s motions to

dismiss, thus arguing that the court should consider that case

“actually litigated” for the purposes of collateral estoppel.

(Id. at 25–26.) Despite recognizing that the state court struck

Debtor’s answer and motions to dismiss, which resulted in a

default judgment (the 2014 Judgment), Appellant nevertheless

argues that the “Bankruptcy Court should have applied the

federal interpretation to the ‘actually litigated’ prong of the

State’s collateral estoppel law as contemplated by Semtek and

given collateral estoppel effect to the State Court 2014

Judgment.” (Id. at 26–27.)

     It appears that Appellant is raising the issue of applying

Semtek International or a “federal interpretation” of “actually

litigated” for the first time on appeal. Appellant does not cite

any portion of the record tending to show that it raised this

issue in the Bankruptcy Court, and the court’s review of the

record reveals no reference to this issue by Appellant in the

case below. According to the Bankruptcy Court, Appellant

“presented no evidence with which to enable the Court to

independently assess the dischargeability of the debt




                             – 15 –
represented by the 2014 Judgment under the standards of

§§ 523(a)(2)(A) or (a)(6).” (Mem. Op. (Doc. 5-1) at 12.)

Instead, Appellant “merely submitted the judgment, asked the

Debtor a few questions about the events which gave rise to the

judgment without providing any supporting documents for the

Court to assess, and the Debtor denied any wrongdoing.” (Id.)

Based on the evidence presented at trial, the Bankruptcy Court

concluded that the debt attributable to the 2014 Judgment could

be discharged. (Id.)

     “District courts will not review issues raised for the

first time on appeal except under exceptional circumstances.” In

re Paschall, 408 B.R. at 87. Finding no exceptional

circumstances in this case, the court declines to review

Appellant’s contention that the Bankruptcy Court erred by

failing to apply “federal interpretation to the ‘actually

litigated’ prong of the State’s collateral estoppel law as

contemplated by Semtek.” (Appellant Br. (Doc. 10) at 26.) The

court will affirm the Bankruptcy Court’s ruling on this issue.

     C.   Debtor’s False Statements and Omissions

     The Bankruptcy Court found that Debtor “did make several

false statements or omissions on his petition,” but “[n]one of

these statements or omissions, however, appear to have been made



                             – 16 –
with fraudulent intent,” for several reasons, including, it

seems, reliance on counsel. (Mem. Op. (Doc. 5-1) at 14–15.)

Appellant argues the Bankruptcy Court erred in finding that

Debtor had shown reliance on counsel, an affirmative defense, in

the face of Debtor’s “misrepresentations.” (Appellant Br. (Doc.

10) at 19–22.) Appellant does not appear to challenge the

Bankruptcy Court’s findings concerning Debtor’s intent as to

those misrepresentations that did not involve advice of counsel.

     “Section 727(a) of the Bankruptcy Code provides that a

bankruptcy court ‘shall grant the debtor a discharge,’ but then

describes twelve scenarios where a debtor is not entitled to

such relief.” Robinson v. Worley, 849 F.3d 577, 583 (4th Cir.

2017) (quoting 11 U.S.C. § 727(a)). Appellant’s argument as to

the nondischargeability of the 2017 Judgment is based on

§ 727(a)(4), which “provides that the court should deny

discharge if ‘the debtor knowingly and fraudulently, in or in

connection with the case[,] made a false oath or account.’” Id.

(quoting 11 U.S.C. § 727(a)(4)(A)). “To run afoul of this

provision, ‘the debtor must have made a statement under oath

which he knew to be false, . . . he must have made the statement

willfully, with intent to defraud,’ and the statement ‘must have

related to a material matter.’” Id. (quoting Williamson v.



                             – 17 –
Fireman’s Fund Ins. Co., 828 F.2d 249, 251 (4th Cir. 1987))

(omission in original). “[C]ourts generally must infer

fraudulent intent from circumstantial evidence or inferences

drawn from a course of conduct.” Robinson v. Worley, 540 B.R.

568, 576 (Bankr. M.D.N.C. 2015).

     Given the harsh consequences of a denial of discharge, the

statute is ordinarily construed liberally in the debtor’s favor.

Robinson, 849 F.3d at 583. “The reasons for denying a discharge

to a bankrupt must be real and substantial, not merely technical

and conjectural.” Id. (quoting Boroff v. Tully (In re Tully),

818 F.2d 106, 110 (1st Cir. 1987)).

          1.   Debtor’s False Statements

     “Whether a debtor has made a false oath is a question of

fact, and a bankruptcy court’s factual findings may not be set

aside unless clearly erroneous.” Nelson v. Jackson, Civil Action

No. ELH-18-2473, 2019 WL 3081215, at *11 (D. Md. July 12, 2019)

(citing Williamson, 828 F.2d at 251). “This standard ensures

that ‘due regard shall be given to the opportunity of the

bankruptcy court to judge the credibility of witnesses.’” Id.

(quoting Farouki v. Emirates Bank Int'l, Ltd., 14 F.3d 244, 250

(4th Cir. 1994)).




                             – 18 –
     The Bankruptcy Court held a trial in the instant case,

during which Debtor was the only witness. (Mem. Op. (Doc. 5-1)

at 7.) The Bankruptcy Court found that Debtor “did make several

false statements or omissions on his petition,” including: that

he “averred that he is not a sole proprietor, a statement

clearly rebutted by the Debtor’s own testimony and by Schedule I

of his petition”; his statements on his petition and statement

of financial affairs that “his debts are primarily consumer

debts, [were] demonstrably false . . . in light of the nature

and amount of the debts in the case”; his statement of financial

affairs that “his gross yearly income for the year of 2017 until

the date of the petition filing was in the amount of $0, while

at trial, he noted that his income during that time frame was,

perhaps, more like $50,000”; his failure to list a Harley

Davidson titled in his name, which he admitted at trial; and his

failure to disclose the liens on his personal property in favor

of Appellant on his petition. (Id. at 14.) Appellant does not

dispute these findings by the Bankruptcy Court as to false and

inaccurate statements.

     The Bankruptcy Court found that none of the statements or

omissions were made with fraudulent intent. (Id. at 15.) That

court supported this conclusion by reasoning that:



                             – 19 –
     [t]he Debtor’s misstatements with respect to his
     business were, more likely than not, a mere mistake,
     in light of the fact that the Debtor disclosed his
     sole proprietorship on Schedule I. It also appears
     that the Debtor’s failure to disclose the liens on his
     personal property in favor of DFWMM was a mere
     mistake, as he had no difficulties in disclosing the
     Deed of Trust in favor of DFWMM.

          Other misstatements appear to have been made upon
     the advice of counsel, including the declarations as
     to the primary nature of the debts in the case and the
     Debtor’s gross income for 2017 until filing. Counsel
     should have discussed and evaluated the nature of the
     Debtor’s debts with him, as a layperson would not
     necessarily have understood the terms “consumer” and
     “business” debts as they related to the debts in this
     case. Counsel also stated at the trial that the 2017
     figure was derived from the Debtor’s tax returns,
     seemingly himself confusing the terms gross and net
     income.

          Finally, the Debtor’s failure to list the Harley
     Davidson also appears to have been either
     unintentional or at the advice of counsel, who aided
     the Debtor in listing the debt to Harley-Davidson
     Credit Corporation and was seemingly aware that the
     Debtor did not believe he owned the vehicle, though it
     was titled in his name.

(Id.) Regarding other alleged misstatements or omissions, the

Bankruptcy Court noted that Appellant failed to produce evidence

to substantiate a variety of other alleged misstatements and

omissions. (Id. at 14 n.15.)

     The Bankruptcy Court concluded that Appellant had failed to

establish Debtor made “misstatements or omissions on his

petition with fraudulent intent, [and] failed to carry its



                               – 20 –
burden of proving that the Debtor’s discharge should be denied

under § 727(a)(4).” (Id. at 15.)

          2.   Reliance on Counsel

     Appellant argues that the Bankruptcy Court “erroneously

found that [Debtor] had proved a defense of reliance of

counsel.” (Appellant Br. (Doc. 10) at 21.)

     “While reliance on counsel generally absolves a debtor of

fraudulent intent, the bankruptcy court must still consider

whether the debtor acted in good faith.” Robinson, 849 F.3d at

586 (internal citation omitted). “A debtor must demonstrate that

he provided the attorney with all of the necessary facts and

documentation. Likewise, the advice of counsel is no defense

when it should have been obvious to the debtor that his attorney

was mistaken.” Id. (internal citation omitted). In summary, to

establish advice of counsel in order to negate intent to

defraud, the attorney had to be fully informed when the advice

was given and the debtor’s reliance must have been reasonable.

See In re Arnold, 369 B.R. 266, 272 (Bankr. W.D. Va. 2007).

Before discussing advice of counsel, the Bankruptcy Court had

already found that “[n]one of [the allegedly fraudulent]

statements or omissions . . . appear to have been made with

fraudulent intent.” (Mem. Op. (Doc. 5-1) at 15.) The Bankruptcy



                             – 21 –
Court then remarked that “[o]ther misstatements appear to have

been made upon the advice of counsel, including the declarations

as to the primary nature of the debts in the case and the

Debtor’s gross income for 2017 until filing.” (Id. (emphasis

added).) That court further observed that “Counsel also stated

at the trial that the 2017 figure was derived from the Debtor’s

tax returns, seemingly himself confusing the terms gross and net

income.” (Id.) The Bankruptcy Court’s findings as to the advice

of counsel, particularly with respect to absolving Debtor of

fraudulent intent, do not explain the relevant findings

sufficiently to permit this court to review this issue. This

court is not able to determine whether the Bankruptcy Court was

in fact finding that Debtor fully informed his counsel, whether

Debtor was advised by counsel, and whether Debtor’s reliance on

any advice was reasonable. It may be that the Bankruptcy Court

did not intend to find an explicit advice of counsel defense,

but instead intended to find that, after viewing Debtor testify

and considering all of the evidence, any misstatements were not

intentionally fraudulent. In explaining that finding, it is

possible to construe the Bankruptcy Court’s finding as to advice

of counsel as simply support for that general finding by

pointing to instances where Debtor’s counsel was in possession



                             – 22 –
of accurate information, making it unlikely Debtor intended to

submit false information. For example, one instance of false

information involved the incorrect gross yearly income for the

year of 2017; the Bankruptcy Court observed that Debtor’s

counsel had the tax returns but was “confusing the terms gross

and net income.” (Id.) Further, regarding the “primary nature of

the debts,” the Bankruptcy Court noted that “a layperson would

not necessarily have understood the terms ‘consumer’ and

‘business’ debts as they related to the debts in this case,” and

thus “[c]ounsel should have discussed and evaluated the nature

of the Debtor’s debts with him.” (Id.)

     The Bankruptcy Court’s findings therefore do not appear to

support a finding that Debtor established a defense of advice of

counsel, but those findings do not make clear that the

Bankruptcy Court was relying upon that established defense to

support its conclusions.

     In light of the fact it is not clear how the Bankruptcy

Court used the term “advice of counsel,” this court finds remand

necessary. “[A] single false statement account or oath is all

that is required for the bankruptcy court to deny a discharge

under § 72[7](a)(4)(A).” Nelson, 2019 WL 3081215, at *11. Income

is a “material matter” for the purposes of § 724(a)(4)(A). Id.



                             – 23 –
at *13–14 (finding omission of the debtor’s largest source of

income was “tantamount to fraud under 11 U.S.C. [§] 727(a)(4)”).

And the burden is on the debtor to prove reliance on counsel.

Robinson, 849 F.3d at 586 (“A debtor must demonstrate that he

provided the attorney with all of the necessary facts and

documentation.”). This court is not able to find that Debtor

made the requisite demonstrations at trial to support an

affirmative finding of reliance on advice of counsel; however,

neither is this court able to determine that such a finding was

intended or necessary to the Bankruptcy Court’s conclusions. In

light of Appellant’s challenge, this court finds the Bankruptcy

Court’s explanation and findings are not sufficiently clear to

permit meaningful appellate review. The case will be remanded

for further findings by the Bankruptcy Court.

IV.   CONCLUSION

      For the foregoing reasons, this court affirms in part and

vacates and remands in part the judgment of the Bankruptcy

Court.

      IT IS ORDERED that the Bankruptcy Court’s judgment is

AFFIRMED with respect to the Bankruptcy Court’s rulings

concerning Appellant’s standing and the dischargeability of the

2017 Judgment.



                              – 24 –
     IT IS FURTHER ORDERED that the Bankruptcy Court’s judgment

is VACATED with respect to the Bankruptcy Court’s ruling that

Debtor did not have fraudulent intent for his false statements

for those instances in which the Bankruptcy Court referenced

advice of counsel and the case is REMANDED to permit the

Bankruptcy Court an opportunity to make additional findings in

accordance with this Memorandum Opinion and Order.

     This the 9th day of March, 2020.



                              _______________________________________
                                  United States District Judge




                             – 25 –
